Petition in this proceeding pursuant to CPLR article 78 transferred to this court by order of the Supreme Court, New York County (Stanley Parness, J.), entered on January 30, 1990, challenging a determination by respondent, New York State Racing and Wagering Board, dated November 1, 1989, which, after a hearing, upheld a determination of its Division of Wagering Systems denying petitioner games of chance and bingo supplier’s licenses, is unanimously denied, respondents’ determination confirmed, and the petition is dismissed, without costs or disbursements.
Substantial evidence existed to support the Board’s determination to deny petitioner a games of chance supplier’s license and a bingo supplier’s license, since the hearing evidence substantiates the Board’s findings that Shelley and Jody Wild-man, as officers and stockholders of petitioner, willfully made material false statements in petitioner’s license applications, and that they lacked good moral character (General Municipal Law § 189-a; Executive Law § 435; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Concur—Murphy, P. J., Carro, Kupferman and Kassal, JJ.